Exhibit 10.3

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144, OR
THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE SECURITIES,
REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SUCH ACT.

NON-QUALIFIED OPTION TO PURCHASE COMMON STOCK

OF

BREEZE-EASTERN CORPORATION

Void after August 18, 2024

This certifies that, for value received, BRADLEY ALAN REPP (“Holder”) is
entitled, subject to the terms set forth below, to purchase from BREEZE-EASTERN
CORPORATION, a Delaware corporation (the “Company”), shares of the common stock,
$.01 par value per share, of the Company (“Common Stock”), as constituted on
August 18, 2014 (the “Option Issue Date”), with the Notice of Exercise attached
hereto duly executed, and simultaneous payment therefor in lawful money of the
United States or as otherwise provided in Section 3 hereof, at the Exercise
Price then in effect. The number, character and Exercise Price of the shares of
Common Stock issuable upon exercise hereof are subject to adjustment as provided
herein. This Option is granted to Holder outside of the Company’s stockholder
approved equity incentive plans (including the 2012 Incentive Compensation Plan
(the “2012 Plan”), as an inducement award to Section 711(a) of the NYSE MKT
Company Guide. This Option is a Non-Qualified Stock Option (i.e., not an
Incentive Stock Option as defined in Section 422 of the Internal Revenue Code of
1986, as amended).

1. Term of Option. This Option shall be exercisable, in whole or in part, on the
date hereof and ending at 5:00 p.m. EST on August 18, 2024 (the “Option
Termination Date”) and shall be void thereafter.

2. Number of Shares, Exercise Price, and Vesting.

2.1 Number of Shares. The number of shares of Common Stock which may be
purchased pursuant to this Option shall be two hundred thousand (200,000) shares
(the “Shares”), subject, however, to the vesting provisions included in
Section 2.3 below and to adjustment pursuant to Section 11 hereof.

2.2 Exercise Price. The Exercise Price at which this Option, or portion thereof,
may be exercised shall be $10.40 per Share, subject, however, to adjustment
pursuant to Section 11 hereof.

2.3 Vesting. The Option shall vest as follows:

(i)

options to purchase twenty five thousand (25,000) Shares will vest immediately
on the Option Issue Date;

(ii)

options to purchase twenty five thousand (25,000) Shares will vest when the
average closing price of the Common Stock after the Option Issue Date and for
the preceding thirty (30) days (the “Trailing Price”) exceeds an amount equal to
or greater than the Exercise Price plus one dollar ($1.00);

(iii)

at any time after the first anniversary of the Option Issue Date, (A) options to
purchase twenty five thousand (25,000) Shares will vest when the Trailing Price
exceeds an amount equal to or greater than the Exercise Price plus two dollars
($2.00); and (B) options to purchase twenty five thousand (25,000) Shares will
vest when the Trailing Price exceeds an amount equal to or greater than the
Exercise Price plus three dollars ($3.00);

(iv)

at any time after the second anniversary of the Option Issue Date, (A) options
to purchase twenty five thousand (25,000) Shares will vest when the Trailing
Price exceeds an amount equal to or greater than the Exercise Price plus four
dollars ($4.00); and (B) options to purchase twenty five thousand
(25,000) Shares will vest when the Trailing Price exceeds an amount equal to or
greater than the Exercise Price plus five dollars ($5.00); and

(v)

at any time after the third anniversary of the Option Issue Date, (A) options to
purchase twenty five thousand (25,000) Shares will vest when the Trailing Price
exceeds an amount equal to or greater than the Exercise Price plus six dollars
($6.00); and (B) options to purchase twenty five thousand (25,000) Shares will
vest when the Trailing Price exceeds an amount equal to or greater than the
Exercise Price plus seven dollars ($7.00).

--------------------------------------------------------------------------------

3. Exercise of Option.

3.1 Payment of Exercise Price. Subject to the terms hereof, the purchase rights
represented by this Option are exercisable by the Holder in whole or in part, at
any time, or from time to time, by the surrender of this Option and the Notice
of Exercise annexed hereto duly completed and executed on behalf of the Holder,
at the office of the Company (or such other office or agency of the Company as
it may designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company) accompanied by payment of the Exercise
Price in full (i) in accordance with the terms of Section 4.g of the 2012 Plan,
or (ii) in the discretion of the Company, by reducing the number of shares of
the Company’s Common Stock otherwise issuable under this Option to Holder upon
the exercise of the Option by a number of shares of Common Stock having a Fair
Market Value equal to such aggregated exercise price (“Net Exercise”); provided,
however, that such method of payment is then permitted under applicable law.
While this Option may use certain provisions from the 2012 Plan where explicitly
stated herein as a matter of convenience, as stated above, this Option is not
granted pursuant to the 2012 Plan and is not subject to the 2012 Plan (other
than those terms explicitly incorporated by reference into this Option).

3.2 Fair Market Value. If previously owned shares of Common Stock are tendered
as payment of the Exercise Price or payment is made by Net Exercise, the value
of such shares shall be the “Fair Market Value” of such shares on the trading
date immediately preceding the date of exercise. For the purpose of this
Agreement, the “Fair Market Value” shall be:

(a) If the Common Stock is admitted to trading on a United States securities
exchange, the Fair Market Value on any date shall be the closing price reported
for the Common Stock on such exchange or system for such date or, if no sales
were reported for such date, for the last day preceding such date for which a
sale was reported;

(b) If the Common Stock is traded in the over-the-counter market and not on any
national securities exchange, the Fair Market Value shall be the arithmetic mean
of the last bid and ask prices per share (or if last bid and ask is not
reported, the closing price per share), as reported by the National Quotation
Bureau, Inc. or an equivalent generally accepted reporting service, or if not so
reported, the arithmetic mean of the closing bid and asked prices for a share as
furnished to the Company by any member of the Financial Industry Regulatory
Authority, selected by the Company for that purpose; or

(c) If the Fair Market Value of the Common Stock cannot be determined on the
basis previously set forth in this definition on the date that the Fair Market
Value is to be determined, the Board of Directors of the Company shall in good
faith and in its sole discretion determine the Fair Market Value of the Common
Stock on such date.

If the tender of previously owned shares would result in an issuance of a whole
number of Shares and a fractional Share of Common Stock, the value of such
fractional share shall be paid to the Company in cash or by check by the Holder.

3.3 Termination of Employment or Service; Death.

(a) If Holder’s employment or services are terminated by the Company for any
reason other than for Cause (“for Cause” is defined in Section 10 of the 2012
Plan), this Option may be exercised only within three (3) months after the
termination of employment or cessation of service and prior to the Option
Termination Date.

(b) If Holder’s employment or services are terminated by the Company for Cause
(as defined below), then this Option shall forthwith terminate.

(c) If Holder shall die while employed by or providing services to the Company
and prior to the Option Termination Date, this Option may be exercised only
within three (3) months after Holder’s death, prior to the Option Termination
Date, and only by the Holder’s personal representative or persons entitled
thereto under the Holder’s will or the laws of descent and distribution.

(d) This Option may not be exercised for more Shares (subject to adjustment as
provided in Section 11 hereof) after the termination of the Holder’s employment,
cessation of services to the Company, or death, as the case may be, than the
Holder was entitled to purchase thereunder at the time of the termination of the
Holder’s employment, the cessation of services to the Company, or death.

For the avoidance of doubt, any portion of this Option which is unvested as of
the date of the termination of the Holder’s employment, cessation of services to
the Company, or death shall remain unvested and never vest.

3.4 Exercise Date; Delivery of Certificates. This Option shall be deemed to have
been exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and Holder shall be treated for all
purposes as the holder of record of such Shares as of the close of business on
such date. As promptly as practicable on or after such date and in any event
within ten (10) days thereafter, the Company at its expense shall issue and
deliver to the Holder a certificate or certificates for the number of Shares
issuable upon such exercise. In the event that this Option is exercised in part,
the Company at its expense will execute and deliver a new Option of like tenor
exercisable for the number of shares for which this Option may then be
exercised.

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Option. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

--------------------------------------------------------------------------------

5. Replacement of Option. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Option and, in the
case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Option, the Company at its
expense shall execute and deliver, in lieu of this Option, a new Option of like
tenor and amount.

6. Rights of Stockholder. Except as otherwise contemplated herein, the Holder
shall not be entitled to vote or receive dividends or be deemed the holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value, or change of
stock to no par value, consolidation, merger, conveyance or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise until the Option shall have been exercised as provided herein.

7. Transfer of Option.

7.1. Non-Transferability. This Option shall not be assigned, transferred,
pledged or hypothecated in any way, nor subject to execution, attachment or
similar process, otherwise than by will or by the laws of descent and
distribution. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of this Option contrary to the provisions hereof, and the levy of an
execution, attachment, or similar process upon the Option, shall be null and
void and without effect.

7.2. Compliance with Securities Laws; Restrictions on Transfers. In addition to
restrictions on transfer of this Option and Shares set forth in Section 7.1
above.

(a) The Holder of this Option, by acceptance hereof, acknowledges that this
Option and the Shares to be issued upon exercise hereof are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
and for investment (unless such shares are subject to resale pursuant to an
effective prospectus), and that the Holder will not offer, sell or otherwise
dispose of any Shares to be issued upon exercise hereof except under
circumstances that will not result in a violation of applicable federal and
state securities laws. Upon exercise of this Option, the Holder shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the Shares of Common Stock so purchased are being acquired solely
for the Holder’s own account and not as a nominee for any other party, for
investment (unless such shares are subject to resale pursuant to an effective
prospectus), and not with a view toward distribution or resale.

(b) Neither this Option nor any share of Common Stock issued upon exercise of
this Option may be offered for sale or sold, or otherwise transferred or sold in
any transaction which would constitute a sale thereof within the meaning of the
1933 Act, unless (i) such security has been registered for sale under the 1933
Act and registered or qualified under applicable state securities laws relating
to the offer and sale of securities; or (ii) exemptions from the registration
requirements of the 1933 Act and the registration or qualification requirements
of all such state securities laws are available and the Company shall have
received an opinion of counsel that the proposed sale or other disposition of
such securities may be effected without registration under the 1933 Act and
would not result in any violation of any applicable state securities laws
relating to the registration or qualification of securities for sale, such
counsel and such opinion to be satisfactory to the Company. The Holder of this
Option, by acceptance hereof, acknowledges that the Company has no obligation to
file a registration statement with the Securities and Exchange Commission or any
state securities commission to register the issuance of the Shares upon exercise
hereof or the sale or transfer of the Shares after issuance.

(c) All Shares issued upon exercise hereof shall be stamped or imprinted with a
legend in substantially the following form (in addition to any legend required
by state securities laws).

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR PURSUANT TO AN EXEMPTION THEREFROM.

(d) Holder recognizes that investing in the Option and the Shares involves a
high degree of risk, and Holder is in a financial position to hold the Option
and the Shares indefinitely and is able to bear the economic risk and withstand
a complete loss of his investment in the Option and the Shares. The Holder is a
sophisticated investor and is capable of evaluating the merits and risks of
investing in the Company.

The Holder has had an opportunity to discuss the Company’s business, management
and financial affairs with the Company’s management, has been given full and
complete access to information concerning the Company, and has utilized such
access to his satisfaction for the purpose of obtaining information or verifying
information and has had the opportunity to inspect the Company’s operation.
Holder has had the opportunity to ask questions of, and receive answers from the
management of the Company (and any person acting on his behalf) concerning the
Option and the Shares and the agreements and transactions contemplated hereby,
and to obtain any additional information as Holder may have requested in making
his investment decision.

--------------------------------------------------------------------------------

(e) Holder acknowledges and represents: (i) that the Company has made available
to him the Company’s latest Annual Report on Form 10-K, all Quarterly Reports on
Form 10-Q and Current Reports on Form 8-K filed with the SEC during the current
fiscal year, and the Company’s most recent Proxy Statement and Annual Report to
Stockholders, and that he has been afforded the opportunity to review and is
familiar with the business prospects and finances of the Company and has based
his decision to invest solely on such review and the information contained
therein and has not been furnished with any other literature, prospectus or
other information; (ii) Holder is acquiring the Options and Shares for
investment purposes only and not with a view toward distribution; (iii) he
understands that no federal or state agency has approved or disapproved the
Option or Shares or made any finding or determination as to the fairness of the
Option and Common Stock for investment; and (iv) that the Company has made no
representations, warranties, or assurances as to (A) the future trading value of
the Common Stock, (B) whether there will be a public market for the resale of
the Common Stock or (C) the filing of a registration statement with the
Securities and Exchange Commission or any state securities commission to
register the issuance of the Shares upon exercise hereof or the sale or transfer
of the Shares after issuance.

8. Reservation and Issuance of Stock; Payment of Taxes.

(a) The Company covenants that during the term that this Option is exercisable,
the Company will reserve from its authorized and unissued Common Stock or Common
Stock held in treasury a sufficient number of shares to provide for the issuance
of the Shares upon the exercise of this Option, and from time to time will take
all steps necessary to amend its Articles of Incorporation to provide sufficient
reserves of shares of Common Stock issuable upon the exercise of the Option.

(b) The Company further covenants that all shares of Common Stock issuable upon
the due exercise of this Option will be free and clear from all taxes or liens,
charges and security interests created by the Company with respect to the
issuance thereof, however, the Company shall not be obligated or liable for the
payment of any taxes, liens or charges of Holder, or any other party
contemplated by Section 7, incurred in connection with the issuance of this
Option or the Common Stock upon the due exercise of this Option. The Company
agrees that its issuance of this Option shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the shares of Common Stock upon
the exercise of this Option. The Common Stock issuable upon the due exercise of
this Option, will, upon issuance in accordance with the terms hereof, be duly
authorized, validly issued, fully paid and non-assessable.

(c) There may be a regular income tax liability upon the exercise of the Option.
Upon exercise of the Option, the Company shall have the right to require the
Holder to remit to the Company an amount sufficient to satisfy federal, state
and local tax withholding requirements prior to the delivery of any certificate
for Shares of Common Stock purchased pursuant to the Option, if in the opinion
of counsel to the Company such withholding is required under applicable tax
laws.

(d) If Holder is obligated to pay the Company an amount required to be withheld
under applicable tax withholding requirements, the Holder may pay such amount in
cash or, if not so paid by the Holder, the Company may make a withholding in
accordance with Section 9 of the 2012 Plan.

9. Notices.

(a) Whenever the Exercise Price or number of shares purchasable hereunder shall
be adjusted pursuant to Section 11 hereof, the Company shall issue a certificate
signed by its Chief Financial Officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Exercise Price and number of
shares purchasable hereunder after giving effect to such adjustment, and shall
cause a copy of such certificate to be mailed (by first-class mail, postage
prepaid) to the Holder of this Option.

(b) All notices, advices and communications under this Option shall be deemed to
have been given, (i) in the case of personal delivery, on the date of such
delivery and (ii) in the case of mailing, on the third business day following
the date of such mailing, addressed as follows:

If to the Company:

Breeze-Eastern Corporation

35 Melanie Lane

Whippany, NJ 07981

Attn: Corporate Secretary

and to the Holder:

at the address set forth in the records of the Company.

Either of the Company or the Holder may from time to time change the address to
which notices to it are to be mailed hereunder by notice in accordance with the
provisions of this Paragraph 9.

(c) This Option does not confer upon or give to the Holder any right to
continued employment by the Company and does not in any way affect the right of
the Company to terminate the Holder’s employment at any time.

--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein, this Option and any Shares
of Common Stock transferred upon exercise thereof shall be subject to the
Company’s ability to recoup or recover the Option, such Shares or other
consideration previously granted under this Option, pursuant to (i) any
compensation recovery or recoupment policy (i.e., clawback policy) to be adopted
by the Company from time to time in the future (regardless of whether adopted
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise), or (ii) any other applicable law, regulation or
stock exchange rule, including without limitation, Section 304 of the
Sarbanes-Oxley Act of 2002.

10. Amendments.

(a) The Company may amend, modify or terminate this Option, including but not
limited to, substituting therefor another Option of the same or a different type
and changing the date of exercise or realization, provided that the Holder’s
consent to such action shall be required unless the Company determines that the
action, taking into account any related action, would not materially and
adversely affect the Holder.

(b) No waivers of, or exceptions to, any term, condition or provision of this
Option, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.

11. Adjustments. The number of Shares of Common Stock purchasable hereunder and
the Exercise Price is subject to adjustment from time to time upon the
occurrence of certain events, as follows:

11.1. Split, Subdivision, Combination of Shares, Reclassification or
Recapitalization. In the event of any stock split, reverse stock split, stock
dividend, recapitalization, combination of shares, reclassification of shares,
spin-off or other similar change in capitalization or event, applicable to
securities as to which purchase rights under this Option exist or any
distribution to holders of the securities as to which purchase rights under this
Option exist other than an ordinary cash dividend, the Exercise Price and the
number and kind of securities issuable upon exercise of this Option may be
proportionately adjusted by the Board in its sole discretion. Any adjustment
under this Section 11.1 shall become effective at the close of business on the
date the subdivision or combination becomes effective, or as of the record date
of such dividend, or in the event that no record date is fixed, upon the making
of such dividend. If this Section 11.1 applies and Section 11.3 also applies to
any event, Section 11.3 shall be applicable to such event, and this Section 11.1
shall not be applicable.

11.2 Liquidation or Dissolution. In the event the shareholders of the Company
approve a plan of complete liquidation or dissolution of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, the terms of Section 8.g of the 2012 Plan shall apply.

11.3 Change of Control Events.

(1) A “Change of Control” shall be defined as set forth in Section 8.f.F of the
2012 Plan.

(2) Effect on Option. Upon the occurrence of a Change of Control, the terms of
Section 8.f and 8.i of the 2012 Plan shall apply. Without limiting the foregoing
(and the rights of the Board thereunder), upon the occurrence of a Change of
Control all of the time frames set forth in Section 2.3 of this Option shall
immediately accelerate, such that the Option would remain subject only to
satisfaction of the Trailing Price thresholds set forth in Section 2.3 of this
Option for vesting purposes.

12. Severability. Whenever possible, each provision of this Option shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Option is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Option
in such jurisdiction or affect the validity, legality or enforceability of any
provision in any other jurisdiction, but this Option shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

13. Governing Law. The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights of the Company and its
stockholders. All other questions concerning the construction, validity,
interpretation and enforceability of this Option and the exhibits and schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.

14. Jurisdiction. The Holder and the Company agree to submit to personal
jurisdiction and to waive any objection as to venue in the federal or state
courts of the State of Delaware. Service of process on the Company or the Holder
in any action arising out of or relating to this Option shall be effective if
mailed to such party at the address listed in Section 9 hereof.

--------------------------------------------------------------------------------

15. Arbitration. If a dispute arises as to interpretation of this Option, it
shall be decided finally by a single arbitrator in an arbitration proceeding
conforming to the Rules of the American Arbitration Association applicable to
commercial arbitration. The arbitrator shall be appointed by agreement of the
parties, or, if they cannot agree, then the arbitrator shall be appointed by the
American Arbitration Association. The arbitration shall take place in New York,
New York. The decision of the arbitrator shall be conclusively binding upon the
parties and final, and such decision shall be enforceable as a judgment in any
court of competent jurisdiction. Each party shall pay the fees and expenses of
its counsel and its witnesses. The parties shall share equally the fees and
expenses of the arbitrator.

16. Corporate Power; Authorization; Enforceable Obligations; Administration. The
execution, delivery and performance by the Company of this Option: (i) are
within the Company’s corporate power; (ii) have been duly authorized by all
necessary or proper corporate action; (iii) are not in contravention of the
Company’s articles of incorporation or bylaws; (iv) will not violate in any
material respect, any law or regulation, including any and all Federal and state
securities laws, or any order or decree of any court or governmental
instrumentality; and (v) will not, in any material respect, conflict with or
result in the breach or termination of, or constitute a default under any
agreement or other material instrument to which the Company is a party or by
which the Company is bound. This Option shall be administered and interpreted by
the Incentive and Compensation Committee of the Company’s Board of Directors,
and any actions that may be taken by the Board hereunder may be taken by the
Compensation Committee in lieu thereof.

17. Successors and Assigns. This Option shall inure to the benefit of and be
binding on the respective successors, assigns and legal representatives of the
Holder and the Company.

 

 

 

--------------------------------------------------------------------------------

* * * * *

IN WITNESS WHEREOF, the Company has caused this Option to be executed as of the
18th day of August, 2014.

 

BREEZE-EASTERN CORPORATION

 

 

 

By:

 

/s/ Brad Pedersen

Name:

 

Brad Pedersen

Title:

 

Chief Executive Officer and President

 

AGREED AND ACCEPTED:

 

BRADLEY ALAN REPP

 

Signature

 

/s/ Bradley Alan Repp

 

 

 

--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

To:

 

Corporate Secretary

 

 

Breeze-Eastern Corporation

(1) The undersigned hereby elects to purchase                      shares of
Common Stock of Breeze-Eastern Corporation, pursuant to the terms of the
attached Option, and tenders herewith payment of the purchase price for such
shares in full in the following manner (please check one of the following
choices – all choices other than cash are subject to approval by the Company):

 

 

 

In Cash

 

 

 

 

Cashless exercise through a broker;

 

 

 

 

Delivery of previously owned shares; or

 

 

 

 

Net Exercise

(2) The undersigned understands that he or she may suffer adverse tax
consequences as a result of the purchase (i.e., exercise of the Option) or
disposition of the Shares. The undersigned represents that he or she has
consulted with any tax consultants he or she deems advisable in connection with
the purchase or disposition of the Shares and that the undersigned is not
relying on the Company for any tax advice.

(3) In exercising this Option, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon conversion thereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, and for investment (unless such shares are subject to resale
pursuant to an effective prospectus), and that the undersigned will not offer,
sell or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any state securities laws.

(4) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned.

 

 

 

 

(Date)

 

(Signature)

 